Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
	This action is in response to the papers filed May 13, 2021. 

Amendments
           Applicant's response and amendments, filed May 13, 2021, is acknowledged. Applicant has cancelled Claims 1-66, 68-69, 72-73, and 75-80, and amended Claims 67, 70-71, and 74.
		
Priority
This application is a 371 of PCT/EP2017/053049 filed February 10, 2017. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
A certified copy of the foreign patent application Sweden 1650192-6 filed on February 12, 2016 is provided with the instant application. 
Accordingly, the effective priority date of the instant application is granted as February 12, 2016.

Allowable Subject Matter
1. 	The following is a statement of reasons for the indication of allowable subject matter: 
	With respect to Claims 67 and 71, the prior art does not teach or fairly suggest an rAAV vector comprising at least 95% sequence identity to SEQ ID NO:9. 
SEQ ID NO:9 (4288 nucleotides)
ITR-CAG-NPY-IRES-NPY2R-WPRE-BGHpA-ITR
See Figure 1A

	Nucleotides 1-1125 of SEQ ID NO:9 is disclosed to encode the 5’ITR and CMV enhancer/chicken beta-actin promoter (CAG). 
During et al (U.S. 2011/0288160; of record) is considered relevant prior art for having disclosed a nucleotide sequence of an AAV expression vector, e.g. SEQ ID NO:1, comprising a nucleotide sequence that is 99.8% identical to nucleotides 1-1125 of SEQ ID NO:9 (difference of a single nucleotide, search results available in SCORE). 

Nucleotides 3213-4288 of SEQ ID NO:9 is disclosed to encode the WPRE element, the BGHpA element, and the 3’ ITR. 
During et al (U.S. 2011/0288160; of record) is considered relevant prior art for having disclosed a nucleotide sequence of an AAV expression vector, e.g. SEQ ID NO:1, comprising a nucleotide sequence that is 99.6% identical to nucleotides 3213-4288 of SEQ ID NO:9 (difference of a four nucleotides, search results available in SCORE). 
Thus, it is considered that the design and use of the instant configuration of an rAAV expression vector backbone comprising the 5’ ITR, the CAG enhancer/promoter, the WPRE element, the BGHpA element, and the 3’ ITR structural and regulatory elements of the rAAV vector has long been known and successfully reduced to practice by those of ordinary skill in the art. 
Richichi et al (J. Neurosci. 24(12): 3051-3059, 2004; of record in IDS of Applicant’s prior application 12/308,959, now U.S. Patent 8,901,094) is considered relevant prior art for having taught administration of the AAV vectors encoding NPY packaged into AAV2/1 chimeric capsid serotypes via injection into the hippocampus for the treatment of epilepsy in a rat model (pg 3052, col. 1). 
Kokaia et al (U.S. Patent 8,901,094; of record) is considered relevant prior art for having disclosed a recombinant vector comprising a neuropeptide Y (NPY) coding sequence and a neuropeptide Y2 receptor (NPY2R) coding sequence (col. 5, lines 24-26), wherein said vector is a recombinant AAV vector (col. 5, lines 11-15; col. 11, lines 34-37; col. 13, lines 10-11). While Kokaia et al contemplate NPY variants and NPY2R variants (col.’s 7-8), such are only conceptual and hypothetical, and the working examples reduced to practice use full-length NPY and full-length NPY2R, as present in instant SEQ ID NO:95. Kokaia et al disclosed wherein said neuropeptide Y (NPY) coding sequence, to wit, SEQ ID NO:3 is composed of 97 amino acids, and wherein said neuropeptide Y2 receptor (NPY2R) coding sequence, to wit, SEQ ID NO:26 is composed of 381 amino acids.
Heintz et al (U.S. 2014/0196176; of record) is considered relevant prior art for having disclosed that those of ordinary skill in the art previously recognized the scientific and technical concepts that codon optimization allows for maximum protein expression by increasing the translational efficiency of a gene of interest, whereby codon optimization is a standard 
Applicant argues that, per the Kokaia Declaration (¶3) filed March 17, 2021, the vector resulted in highly specific expression in the neuronal cells in the target CNS tissue, which was not expected as the AAV1 has tropism for several other tissues in addition to central nervous system tissue, and that expression of both transgenes in male rats remained elevated in the target tissue without a sign of decline at 6 months post-injection however, no effects were seen on body weight, as well as, on short- or long-term memory as revealed by testing in the Y-maze or Morris water maze tests.
Applicant argues that, per the Kokaia Declaration (¶5) filed March 17, 2021, that the high NPY expression in the target tissue via hippocampal injection achieved with the AAV1 particle produced the best results in the target tissue. Such results were obtained by the AAV1 vector encoding the full-length 5’ ITR, the full-length CAG promoter, the full-length NPY, the full-length IRES, the full-length NPY2R, the full-length WPRE, the full-length BGHpA, and the full-length 3’ ITR of SEQ ID NO:9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
2. 	 Claims 67, 70-71, and 74 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633